MEMORANDUM **
California prisoner Randy Robert Bran-son appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action against prison officials for failure to exhaust administrative remedies. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003), and we affirm.
It is clear from the pleadings that Bran-son failed to exhaust available administrative remedies prior to filing suit. Therefore the district court properly dismissed Branson’s action without prejudice. See Wyatt, at 1118. The pre-filing exhaustion requirement is not excused by the prison’s *320allegedly dilatory administrative procedures, see Porter v. Nussle, 534 U.S. 516, 524, 122 S.Ct. 983, 152 L.Ed.2d 12 (2002); see also 42 U.S.C. § 1997e(a), or cured by the filing of an amended complaint, see McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.2002) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.